Citation Nr: 0118791	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-02 895	)	DATE
	)
	)



THE ISSUE

Whether an April 1979 decision of the Board of Veterans' 
Appeals denying service connection for a duodenal ulcer 
should be revised or reversed on the grounds of clear and 
unmistakable error.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The moving party served on active duty from March 1945 to 
July 1948 and from September 1950 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on motion from the moving party to revise an April 
1979 decision of the Board.


FINDINGS OF FACT

1.  In an April 1979 decision, the Board denied service 
connection for a duodenal ulcer.

2.  The April 1979 Board decision was reasonably supported by 
the evidence of record.


CONCLUSION OF LAW

The April 1979 Board decision denying service connection for 
a duodenal ulcer was not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5109A, 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1405, 20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 
(1999).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error. 38 
U.S.C.A. §§ 5109A(a), 7111(a) (West Supp. 1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c). Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision, VA's failure to fulfill the duty to assist, 
a disagreement as to how the facts were weighed or evaluated 
or a change in the interpretation of a statute or regulation.  
38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  
Moreover, the "benefit of the doubt" rule of 38 U.S.C.A. 
§ 5107(b) does not apply to the Board's decision on a motion 
regarding whether there was clear and unmistakable error in 
the prior Board decision.  38 C.F.R. § 20.1411(a).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice. 38 C.F.R. 
§ 20.1404(a).

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions that fail to comply with these 
requirements shall be denied. 38 C.F.R. § 20.1404(b).

In this case, the moving party originally submitted a motion 
for reconsideration in February 2001.  In March 2001 the 
Board advised the moving party that she had 30 days from the 
date of the letter to file any relevant response.  She did 
not respond.

Factual Background

The moving party's service medical records show that she 
initially complained of chronic abdominal pain in January 
1947.  In February 1947 she was hospitalized for further 
evaluation and a upper gastrointestinal (GI) X-ray series 
indicated a small ulcer crater located just proximal to the 
pyloric canal.  The diagnosis was peptic ulcer without 
obstruction.  A later GI series, conducted in April 1947 was 
normal  and a review of the previous films indicated that 
they were of the end of the pyloric canal and did not 
demonstrate the presence of ulcer pathology.  She was 
asymptomatic at that time and based on the findings, it was 
determined that no disease was demonstrated.  At the time of 
her June 1948 discharge examination, her abdomen was 
evaluated as normal.  During her second period of service, 
there were no relevant complaints, findings, treatment or 
diagnoses.

A September 1961 VA narrative summary notes the moving 
party's history of abdominal pain beginning in 1947 with a 
diagnosis of duodenal ulcer.  She had no further recurrence 
of abdominal pain until two months prior to her admission.  
The diagnosis was duodenal ulcer.  

The moving party originally filed her claim for service 
connection for duodenal ulcer in September 1961.  An October 
1961 rating decision denied her claim.  

In April 1962, the moving party was readmitted to a VA 
facility with complaints of right upper quadrant and right 
side pain associated with nausea.  At that time she again 
gave a history of incurrence in 1947 and she was treated for 
diagnosed chronic duodenal ulcer disease.  A September 1965 
VA hospital summary shows that she underwent a subtotal 
gastrectomy with gastroenterostomy and vagotomy for diagnosed 
duodenal ulcer.  

The moving party attempted to reopen her claim in August 1965 
and was advised that same month that she had the right to 
submit evidence to establish her entitlement to service 
connection for duodenal ulcer.  A December 1965 rating 
decision confirmed the earlier decision.

A June 1975 VA general medical examination notes the  moving 
party's well-healed post-operative abdominal scars.  
Examination of the abdomen revealed no masses or tenderness.  
The relevant diagnosis was asymptomatic postoperative 
subtotal gastrectomy.  

The moving party again attempted to reopen her claim for 
service connection for duodenal ulcer in October 1977.  A 
November 1977 letter advised her that her claim was denied 
and of her appellate rights.  She subsequently perfected her 
appeal of the decision.  

As part of her appeal, the moving party submitted a February 
1978 letter from Thomas N. Gigantelli, M.D., which indicated 
that he had treated her since April 1958.  Dr. Gigantelli 
recounted her history of having been diagnosed with duodenal 
ulcer in 1947 and her subsequent diagnosis of chronic 
duodenal disease in 1962.  He opined that her duodenal ulcer 
was service connected as ulcers tended to be recurrent.  

During her February 1979 central office hearing before the 
members of the Board who subsequently signed the April 1979 
decision, the moving party testified that she was initially 
diagnosed with a duodenal ulcer in 1947.  At that time, she 
was hospitalized and placed on a bland diet.  Later, she was 
told she did not have an ulcer, but continued to 
intermittently experience epigastric symptoms that she 
treated with antacids and drinking milk.  After her surgery, 
the moving party was advised by the VA surgeon that she had 
ulcers of a long-standing duration.  She believed the 
radiologist who found no evidence of an ulcer in April 1947 
was mistaken.

In its April 1979 decision, the Board noted the moving 
party's service medical records initially indicating a 
diagnosis of duodenal ulcer and the subsequent determination 
in April 1947 that there was no diagnosed ulcer pathology.  
The Board further noted subsequent treatment, beginning in 
1961, and examination reports, as well as Dr. Gigantelli's 
letter.  It concluded that since ulcer disease had been ruled 
out in service and was not subsequently diagnosed until over 
eight years later, her duodenal ulcer was not the result of 
her service.

Analysis

The moving party and her representative, in support of her 
claim for clear and unmistakable error in the April 1979 
Board decision, contend that the Board failed to consider the 
doctrine of reasonable doubt in reaching its decision.  They 
further contend that the evidence in support of the claim 
clearly outweighed the evidence against it, or was in 
relative equipoise.  In support of this contention, the 
representative indicates that the RO, in a July 2000 rating 
decision, granted service connection for peptic ulcer disease 
based on treatment records and a VA physician's opinion 
supporting her claim.  The physician's opinion was based on a 
review of the medical evidence of record.

With regard to the contention that the Board committed clear 
and unmistakable error by failing to grant her the benefit of 
the doubt, it appears that the moving party is in 
disagreement with how the facts were weighed.  Although the 
benefit of the doubt doctrine was not specifically addressed 
in its decision, it is not clear whether the Board found 
there to be no reasonable doubt in the case or whether the 
doctrine was considered without comment in reaching the 
decision.  Moreover, assuming without conceding that the 
Board erred in not considering such provisions, there is no 
evidence that such an error would have manifestly changed the 
outcome of the decision.  In this regard, the Board found 
that while ulcer disease was suspected during the moving 
party's first period of service, it was subsequently ruled 
out and the development of ulcer disease over eight years 
later was too remote in time to be presumed to be service 
connected.  Clearly, the Board found more probative service 
medical records ruling out ulcer disease than earlier service 
medical records and later VA treatment records noting the 
moving party's stated history.  Although the moving party may 
not agree with this conclusion, as noted above, clear and 
unmistakable error does not include a disagreement as to how 
the facts were weighed or evaluated.  Accordingly, this 
allegation is insufficient to state a viable claim of clear 
and unmistakable error.  The Board is unable to find any 
error of fact or law in the April 1979 Boar decision, which, 
had it not been made, would have manifestly changed the 
outcome when it was made.  38 C.F.R. § 20.1403(c).  In the 
absence of any such clear and unmistakable error, the motion 
must be denied. 


ORDER

As the Board did not commit clear and unmistakable error in 
the April 1979 decision, the motion is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



